HLD-006                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1092
                                       ___________

                               In re: SHAUN ROSIERE,
                                                 Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
                 United States District Court for District of New Jersey
         (Related to D.N.J. Crim. Nos. 1-08-cr-00629-005; 1-09-cr-00720-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    March 2, 2017

        Before: SMITH, Chief Judge, MCKEE and FUENTES, Circuit Judges

                               (Opinion filed: June 2, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Shaun Rosiere seeks a writ of mandamus to compel the District Court to rule on

three motions pending in the underlying criminal matter concerning the terms of his

supervised release. By order entered April 5, 2017, the District Court denied each

motion. In light of the District Court’s action, this mandamus petition no longer presents

a live controversy. Therefore, we will dismiss it as moot. See Blanciak v. Allegheny

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the

course of adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit

or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”).




                                            2